Citation Nr: 1814717	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-38 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to continued payment of death pension benefits for a surviving spouse with aid and attendance from April 1, 2014.    


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.  He died in February 2014, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2014 determination by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which granted the appellant nonservice-connected death pension (with aid and attendance) benefits from February 1, 2014 through March 2014, and discontinued the pension effective April 1, 2014 due to excessive income.  She appealed the termination.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.   


FINDINGS OF FACT

1.  The appellant's initially received Social Security Administration benefits in the monthly amount of $1,630 in April 2014, resulting in countable annual income that exceeds the applicable maximum annual pension limit for payment of death pension benefits with aid and attendance; her running award of death pension is discontinued due to excessive countable income effective the end of April 2014.

2.  The appellant has not furnished any evidence of unreimbursed medical expenses to reduce her income from May 1, 2014.  


CONCLUSION OF LAW

Payment of death pension benefits for a surviving spouse with aid and attendance for the month of April 2014 is warranted; payment of death pension benefits for a surviving spouse with aid and attendance from May 1, 2014 is not warranted.  38 U.S.C.§  1541 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271-74, 3.660 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. § 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  June 2014 and December 2014 RO letters advised the appellant of the type of evidence necessary to substantiate the claim for death pension benefits from April 1, 2014, including evidence showing that her income and net worth are below the maximum allowable limits set by law.  She was notified that VA adjudicates such claims based on evidence provided concerning net worth, income, and medical expenses, and she was provided forms on which to report income and unreimbursed medical expenses.  VA has satisfied its notice duty. 

The appellant was afforded a Board hearing before the undersigned in October 2015.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts the hearing has the duty to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issue, focused on the elements necessary to substantiate the claim to include the appellant's income and any unreimbursed medical expenses, and sought to identify any further development that was required to substantiate the claim such as information regarding unreimbursed medical expenses.  The RO obtained pertinent income information from the Social Security Administration.  As the decision regarding death pension benefits in this case is not based on medical evidence but on income and net worth information, a medical examination or medical opinion is not necessary.  There is no indication that there is additional evidence to substantiate the claim.  VA's duty to assist is met. 


Legal Criteria, Factual Background, and Analysis

Basic entitlement to VA nonservice-connected death pension benefits exists if:  (i) the veteran had qualifying (wartime) service; or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38  U.S.C. § 1541; 38 C.F.R. § 38 C.F.R. § 3.3(b)(4). 

The purpose of VA pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the appellant supports.  Recipients of pension income are required to report any changes in income and net worth, and number or status of their dependents in a timely fashion.  38 U.S.C. §§ 1541, 1542. 

Under the law, the maximum annual rate of Improved (nonservice-connected) death pension payable to a surviving spouse varies according to the number of dependents.  38 U.S.C. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C. §§ 1503, 1541; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5). 

Recurring income, received or anticipated in equal amounts and at regular intervals, continuing throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  The amount of any recurring countable income anticipated or received by a beneficiary shall be added to determine the beneficiary's annual rate of income for a 12-month annualization period commencing at the beginning of the 12-month annualization, subject to the provisions of 38 C.F.R. § 3.660(a)(2).  38 C.F.R. § 3.273(d).  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual pension rate for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid.  38 U.S.C. § 1503(a)(8); 38 C.F.R. § 3.272(g). 

The maximum annual rate of improved death pension for a surviving spouse with aid and attendance (and no dependents) is $13,563 effective December 1, 2013.  See 38 C.F.R. § 3.23(a)(6); VA Manual M21-1, Part V, subpart iii, Chapter 1, section E; see also https://www.benefits.va.gov/pension/current_rates_survivor_pen.asp. 

The critical question here is whether the appellant, who was awarded death pension benefits with aid and attendance effective February 1, 2014 (with a payment start date of March 1, 2014) and whose pension benefits were terminated effective April 1, 2014, meets the annual income requirements for continued receipt of death pension benefits from April 1, 2014.  [It is established that she is the surviving spouse of the Veteran, that she has not remarried since the Veteran's death, and that she has no dependents.]  
As discussed below, the Board concludes that the evidence in the file shows that the appellant is entitled to death pension through April 2014, because the RO improperly terminated her benefits effective April 1, 2014, but that from May 1, 2014 the appellant's countable income has exceeded the applicable income limits for continued receipt of death pension. 

A review of the record shows that a report of an inquiry made by the RO to the SSA relative to the appellant's monthly SSA benefits was made in June 2014.  Data received from that inquiry indicates that she was entitled to receive $1,630 per month (or $19,560 annually) from February 2014, and that she received her first (retroactive) in April 2014.  This income is not listed as a source that may be excluded from income in determining countable income for pension purposes.  38 C.F.R. §  3.272.   Her countable income, therefore, exceeded the maximum annual pension limit of $13,563, for a surviving spouse with aid and attendance (and without dependents), which was set by law effective December 1, 2013.  Further, the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  In various statements the appellant reported significant health problems, necessitating the regular aid and attendance of another person.  Despite various elicitations, however, she has not submitted any evidence of unreimbursed medical expenses.  At the October 2015 hearing, she was reminded to submit evidence of any unreimbursed medical expenses to reduce her countable income to a level below the annual income limit for receipt of pension, but she indicated that she had health insurance to pay for her medical treatment and that she did not have the amount of out-of-pocket expenses ($6,000 plus) to reduce her income.  Therefore, her countable income, as noted above, is not reduced.  

Regarding the effective date of the termination of her death pension benefits on April 1, 2014, the Board observes that the regulations provide that where a running award of pension must be discontinued on the basis of an increase in income, that discontinuance is effective the end of the month in which the increase occurred.  Here, because the appellant began receiving Social Security income which exceeded the maximum annual pension rate in April 2014 her death pension award should have been terminated effective the end of April 2014, and not April 1, 2014 as determined by the RO.  See 38 C.F.R. § 3.660.  Consequently, her entitlement to pension is discontinued beginning May 1, 2014. 

As the evidence shows that beginning in April 2014 the appellant's household income (in the absence of a report of unreimbursed medical expenses at that time) exceeded the applicable maximum annual income limit for purposes of payment of death pension benefits, her claim for resumption of payment of death pension benefits with aid and attendance is granted for the month of April 2014, but denied from May 1, 2014.  


ORDER

Resumption of death pension benefits for a surviving spouse with aid and attendance is granted for the month of April 2014, but denied from May 1, 2014.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


